The case of Elizabeth Bachelor employed the Court the greatest part of this day.Several causes were continued for want of a quorum. Judge Way and Judge Batson have not been in attendance. Mr. Way, we heard, had been very sick a couple of weeks ago, and it is supposed that he is still too much indisposed to leave home. A letter was received from Mr. Batson, by which we learn that he is sick, and cannot attend. The family of James Booth, Jr., one of the members of the bar, prevents his attendance on account of indisposition. ...